We have considered the application for rehearing and the argument of counsel in support thereof. The learned counsel presenting the application for rehearing are to be commended for their zeal in behalf of the cause represented. This court freely concedes that the attitude of counsel is within their rights. We are more interested in the questions of fact than in the questions of law, for the reason that questions of fact, depending upon the evidence, are rarely reviewed in a higher court, and may therefore be considered as resting finally with the decision of the Court of Appeals.
Counsel for the plaintiff in error insist that there was no evidence that the decedent went up the stairways, as found by this court, that there was no dent in the shoe, and that there was no legitimate evidence of an accident. As to the stairway, counsel have evidently overlooked the undisputed evidence. Glen Thrush, the son, testified that his father was in the habit of going up and down the stairways between their respective offices. This witness saw his father just before the alleged accident. He accompanied him out into the hall, and testified as follows (page 49):
"Q. Now did you see him, where he went or how he went from that time on? A. Turned round past the corner and up the steps."
The learned counsel for the plaintiff in error did not even cross-examine the witness on this subject, but allowed this testimony to stand unqualified and undisputed.
If, as the learned counsel now contend, he might *Page 137 
have gone to an elevator and not the stairway, it might be proper to inquire whether the elevator was around the corner or was so located as to make it probable that Thrush, Sr., took an elevator and not the stairway. It certainly will not be contended that eyewitnesses are necessary to establish a fact, and that circumstantial evidence may not be relied upon. We think that the evidence of Glen Thrush is sufficient to sustain a legitimate inference that the decedent passed up the stairway. The jury so thought, the trial judge so found, and this court approves their views. As to the dent in the shoe, the evidence is equally strong. There was evidence to show that the dent in the shoe was noticed immediately after the accident, and the shoe itself was produced on the trial. The real question, however, is as to the accident. The circumstantial evidence tends to prove that there was an accident as claimed by the plaintiff below. The dent in the shoe, and the limping and complaint of Thrush, immediately after reaching his office, and the testimony of Dr. Shook (pages 64 and 67, record), are competent, and, with the other evidence, sufficient. In fact, the evidence is in our judgment reasonably clear that the decedent received the accident to his toe as claimed. The jury unanimously found for the plaintiff, and the verdict was approved by the trial court.
The most serious question is whether this injury was the sole cause of the decedent's death. This is a debatable question. So far as the diabetes proposition is concerned, there was a conflict of evidence, Dr. Shook testifying that the condition in this respect found in the post mortem might *Page 138 
have been caused, or at least greatly intensified, by the sickness and suffering of the decedent prior to his death (see page 75, record), so that it was a question of fact whether the decedent was suffering from diabetes to any considerable extent at the time of the accident. The sclerosis of the arteries was discovered in the post mortem. This took place two weeks after the death of the insured. The doctors differ somewhat as to the amount of sclerosis found at the post mortem. The learned counsel for the plaintiff in error criticize the opinion of this court in its statement as to the amount of sclerosis proven to have existed at the time of the accident. In so doing, the learned counsel have shifted to the other foot on the doctrine of presumptions, or the influence of circumstantial evidence. We will, however, leave out the opinion of the court on this proposition and go back to the evidence. Dr. Coons testified that, notwithstanding the sclerosis, the insured might have lived for 10 years. Counsel criticize the court for accepting the opinion of Dr. Coons upon this feature. Nevertheless, Dr. Coons' testimony was largely matter of opinion, and properly so. Consequently his opinion in this respect is as valuable as in any other respect. On page 67 Dr. Shook testified in relation to the gangrenous condition, that such condition might be the natural result of the accident. Dr. Shook also testified that in his opinion there was nothing in Thrush's condition of the arteries that would prevent his living a number of years. This testimony is found on page 78 of the record. Taking the testimony of both Dr. Shook and Dr. Coons, it is a fair inference that the arterial *Page 139 
condition was not such as to have been the cause, or even a contributing cause, of the insured's death at the time the death actually occurred.
Upon the question of the construction of the insurance contract as to the sole and exclusive cause, and as to whether a disease of the kind shown by the record could as a matter of law or as a matter of fact be held to be a contributing cause, we rest upon the original opinion of this court.
Counsel criticize this court for resting its decision upon principle rather than upon decided cases from other jurisdictions. We are entirely content with the statement made in the original opinion, that, where decisions of other jurisdictions are in conflict, we may go back to original principles and accept the line of decisions which in our judgment appears to be sound and supported by the better reasoning. Blackstone tells us that "nothing is law that is not reason." We think that principle is sound and applies to the situation here. We are therefore of opinion that the application for rehearing should be denied.
FERNEDING and KUNKLE, JJ., concur. *Page 140